Citation Nr: 1537504	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-08 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 2009 for the grant of service connection for non-obstructive coronary artery disease with atrial fibrillations status post multiple failed cardioversions (hereinafter CAD).

2.  Entitlement to service connection for a dental injury.

3.  Entitlement to service connection for residuals of right knee injury.

4.  Entitlement to service connection for gout. 

5.  Entitlement to a compensable rating for malaria residuals.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in April 2008, November 2009, and in September 2011 by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing via video conference on his April 2012 substantive appeal (VA Form 9).  A hearing was scheduled for June 9, 2015, but prior to the hearing the Veteran withdrew his hearing request.  See 38 C.F.R. § 38 C.F.R. § 20.702(e) (2015).

In the April 2008 rating decision, the RO denied service connection for dental injuries.  A timely notice of disagreement was received from the Veteran that same month.  Thus while the RO certified the appeal as one involving an application to reopen a previously denied claim of entitlement to service connection for dental injuries, the Board has recharacterized the appeal as shown on the title page.  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal before the Board is limited to the issue of entitlement to service connection for a dental disorder for compensation purposes.  The outpatient dental treatment claim has not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over it and a claim for service connection for a dental disorder for treatment is referred to the RO for appropriate action.  See 38 C.F.R. § 17.161 (2015).  

The issue of entitlement to service connection for residuals of right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's ischemic heart disease was diagnosed in February 2009; there is no evidence of an application for benefits that can reasonably be viewed as a claim for entitlement to service connection for a covered herbicide disease, to include ischemic heart disease, prior to this date.  

2.  VA received the Veteran's application for a nonservice-connected pension based on heart disabilities on August 10, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 10, 2009, for grant of service connection for CAD, are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.159, 3.400, 3.816 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal with respect to an earlier effective date for the grant of service connection for CAD arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Earlier Effective Date for CAD

In a September 2011 rating decision, the RO granted service connection for coronary artery disease (ischemic heart disease).  The effective date of the award was set as August 10, 2009.  The Veteran contends that an earlier effective date in October 2007 is warranted.  

In October 2007 VA received an informal claim from the Veteran seeking entitlement to an increased rating for his malaria and service connection for the right knee and dental injury.  A formal application for such benefits (VA Form 21-526) was received that same month.  

VA treatment records do not show a diagnosis of CAD prior to 2009.  A February 2008 Agent Orange Registry examination report does not reflect a diagnosis of CAD.  Treatment records show findings of atrial fibrillation in April 2008, but a thallium stress test was negative for evidence of ischemia at that time.  A discharge summary dated in April 2009 shows the Veteran was found to have non-obstructive CAD following cardiac catheterization in February 2009.

On August 10, 2009, VA received a formal pension application from the Veteran seeking nonservice-connected (NSC) VA benefits due to a heart disability.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

Generally, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" [i.e., ischemic heart disease] within the meaning of 38 C.F.R. § 3.816(b)(2).  

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(1).  Since VA did not deny compensation for CAD in a decision issued between September 25, 1985 and May 3, 1989, paragraph (c)(1) is not applicable to this discussion.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

Because the Veteran's claim was received more than one year after his separation from military service, paragraph (c)(3) is not applicable to this discussion.  

The current effective date of the award of service connection for ischemic heart disease is August 10, 2009.  The RO assigned this particular date because it is the date the Veteran's application for a NSC pension due to a heart disability was received.  

It is undisputed that VA received the Veteran's application for NSC-pension due to a heart disability on August 10, 2009.  In a November 2009 rating decision, the RO determined that the Veteran was permanently and totally disabled due to atrial fibrillation, hypertension, and an adjustment disorder with anxiety, and granted NSC pension, effective August 10, 2009.  This application can be reasonably be viewed as a claim for coronary artery disease as well.  

There is no evidence of a formal claim, informal claim, or written intent that can reasonably be viewed as a claim for entitlement to service connection for heart disease, or a covered herbicide disease namely ischemic heart disease, prior to this date.  The informal claim received in October 2007 sought entitlement to an increased rating for malaria and service connection for right knee and dental conditions only.  The earliest evidence of CAD in the file is shown to be in February 2009.

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  As the disability arose in February 2009, but the claim was not received until August 10, 2009, the later date of August 10, 2009 is the earliest possible effective date for the award of service connection for ischemic heart disease.  While the Veteran contends he is entitled to an effective date even earlier than August 10, 2009, given that the effective date of the award can be no earlier than the date of claim, his contention is without merit.  An effective date earlier than August 10, 2009, is not warranted.


ORDER

An effective date earlier than August 10, 2009 for grant of service connection for non-obstructive CAD with atrial fibrillations status post multiple failed cardioversions is denied.


REMAND

Dental Claim

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a dental injury was certified to the Board.  However, the Board notes that in an April 2008 decision, the RO, in pertinent part, denied the Veteran's claim for entitlement to service connection for residuals of a dental injury.  A timely notice of disagreement (NOD) was received from the Veteran and from his representative that same month.  Neither of the NOD's was expressly limited to a specific issue.  A statement of the case (SOC) was not issued.  In a September 2008 rating decision, the RO continued the denial of service connection.  In April 2009, VA received a statement from the Veteran indicating that he wished to 'reopen' his dental claim; the RO declined to reopen the claim in a November 2009 rating decision, which the Veteran did not appeal.  VA received the Veteran's current application to reopen the dental claim in June 2011. 

The Board finds that the Veteran timely appealed the April 2008 rating decision and his NOD included the issue of service connection for a dental injury.  The RO has not yet provided an SOC that addresses this matter on the merits, but rather has only addressed this as a claim to reopen.  Accordingly, the Board must remand this claim for issuance of an SOC that addresses entitlement to service connection for a dental injury for compensation purposes on the merits.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Service Connection for Pseudogout/Gout and a Right Knee Disability

The Veteran seeks service connection for gout and for a right knee disability.  

Service treatment records are negative for any entries related to complaints, findings, or treatment for pseudogout, gout, or arthritis.  There are, however, complaints of right knee pain.  

VA outpatient records since March 2008 show findings of pseudogout, rheumatoid arthritis, and arthritis in the knees in the Veteran's medical problems list.  A March 2008 X-ray report shows pseudogout was seen in the Veteran's knees.  The report also indicates that this condition is often seen in patients with degenerative arthritis and the Veteran did not have any thyroid or calcium abnormalities.  Findings of gout are also present in October 2009, during the pendency of the claim that was filed specifically for gout.

A June 2008 VA joints examination for a right knee disability resulted in diagnoses of right knee strain and meniscus calcifications consistent with pseudogout.  The examiner opined that it was not, at least as likely as not, that the Veteran's current right knee conditions are causally related to service.  

The rationale was that there were no records of treatment for 38 years after the in-service complaints and no evidence of a chronic condition in service.  In short, the examiner based her negative opinion on the absence of a diagnosis in service and absence of post-service medical treatment - which in and of itself - is not a sufficient basis for a negative nexus opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   As the examination report is inadequate, a new examination and opinion is necessary.  

Finally, the most recent VA treatment records in the file are currently only as of November 2009.  Updated, relevant VA and private treatment records should be sought on remand.

Increased Rating for Malaria Residuals

The Veteran seeks a compensable rating for his service-connected malaria residuals.  The rating criteria for malaria provide that if the disease is active, a 100-percent rating is warranted for the period it is symptomatic.  Otherwise, it is rated noncompensable.  38 C.F.R. § 4.88b, DC 6304.  Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears.  Id.  While in remission, any residual disorders, such as liver or spleen damage, are rated separately under the appropriate system.  Id.

A VA examination report dated in June 2008 indicates that a blood test was negative for malarial parasites.  The examiner diagnosed malaria status post-treatment without objective evidence of residuals.  While this test showed an absence of active malarial parasites in the Veteran's blood smear, the Board notes that it is more than 7 years old.  Furthermore, the most recent VA treatment records in the file are currently only as of November 2009.  

As the claim is being remanded for other development, to include obtaining VA medical treatment records since November 2009, it would be premature to adjudicate the claim for an increased rating for malaria residuals at this time.  The issue should be readjudicated after the file has been updated with more recent treatment records, which may shed further light on the current severity of this disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for a dental injury on the merits.  Advise him of the necessity of perfecting his appeal, if so desired, by the timely submission of a substantive appeal.

2.  Contact the Veteran and request that he identify all pertinent treatment for his gout and right knee disability.  After receiving authorization, request outstanding records from any identified treatment provider.  Also, obtain complete VA treatment records since November 2009.

If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA joints examination to determine the nature and etiology of his gout and right knee disability.  The electronic claims folder must be available for review. 

a) The examiner is requested to identify all disorders of the right knee.

b) The examiner is also to state whether it is at least as likely as not that any current right knee disability, to include gout and/or pseudogout and right knee strain, had onset in service or is otherwise related to active service or any event, injury, or incident therein.

c) If arthritis is found to be present, the examiner is also to state whether it is at least as likely as not that such arthritis had onset in service or manifested within a year of discharge.

A complete rationale must be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report in-service injuries and symptoms.   

4.  After completion of all of the above, the re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, he and his representative are to be provided with a supplemental statement of the case.  Then, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


